This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A15-1093

                               Brian Scott Poquette, petitioner,
                                         Appellant,

                                              vs.

                                      State of Minnesota,
                                         Respondent.

                                     Filed May 16, 2016
                                          Affirmed
                                        Reyes, Judge

                               Hennepin County District Court
                                  File No. 27-CR-10-2339

Charles F. Clippert, Clippert Law Firm, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Lee W. Barry, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

         Considered and decided by Reyes, Presiding Judge; Ross, Judge; and T. Smith,

Judge.

                           UNPUBLISHED OPINION

REYES, Judge

         In this appeal from the denial of a postconviction petition, appellant argues that he

is entitled to withdraw his guilty plea because it was involuntary. We affirm.
                                          FACTS

       In 2010, the state charged appellant Brian Poquette with two counts of second-

degree murder for an incident that occurred in 1992 involving two separate victims.

Appellant entered into a plea agreement with the state. The agreement called for

appellant to plead guilty to second-degree unintentional murder (count one) and first-

degree assault (count two). In exchange for his guilty plea, appellant would receive 336

months in prison. At appellant’s plea hearing, the district court stated, “And just so I’m

clear, the focus of the plea negotiation is the sentence of 336 months and we’re uncertain

at this point how we’re going to get there, but if it requires consecutive sentencing, the

parties are prepared to do that.” Appellant’s attorney and the prosecutor confirmed that

this was the agreement. The plea agreement also allowed appellant to receive credit for

his time served in custody out of state since 1992. The district court sentenced appellant

to 195 months in prison for count one and 141 months for count two, to be served

consecutively. The district court gave appellant credit for 1,909 days served, which is

approximately 65 months, of which 1,597 days, or approximately 54 months, were served

outside of Minnesota. This resulted in 159 months of actual time to be served, assuming

no violations. The parties were in agreement on these terms.

       Nearly two years later, appellant moved to correct his sentence under Minnesota

Rule of Criminal Procedure 27.03, subdivision 9. He argued that his 141-month sentence

for count two was not authorized by law because the sentencing guidelines require a

permissive consecutive sentence to be calculated using a criminal-history score of zero,

but the district court used a criminal-history score of five. He contended that his sentence


                                              2
for count two should have been 81 months instead of 141 months. The state agreed, but

argued that appellant should not have received credit for time served in other states and

should have received credit only for the 312 days he served in Hennepin County.

       The district court granted appellant’s motion to correct his sentence and reduced

his sentence for count two from 141 months to 81 months. The district court also granted

the state’s motion to reduce appellant’s credit for time served from 1,909 days to 312

days. The district court noted that granting both motions would result in appellant

serving more prison time than his plea agreement originally required. The court

determined that it would be unjust for appellant to serve more time than he originally

agreed to in the plea agreement. It therefore reduced his sentence for count one by 21

months to 174 months, resulting in appellant serving the same amount of time in prison

as he would have served under the original plea agreement of 159 months.

       Appellant appealed the district court’s decision. He argued that he must be

allowed to withdraw his guilty plea and that the district court improperly increased his

sentence. This court refused to consider his request to withdraw his guilty plea because

he did not raise the issue before the district court and affirmed the district court’s decision

to correct his sentence. Poquette v. State, No. A13-0953, 2014 WL 1344296 (Minn. App.

Apr. 7, 2014).

       Appellant then petitioned for postconviction relief. He maintained that he was

entitled to withdraw his guilty plea because the state improperly induced him to plead

guilty by promising him credit for time served in other states, which he did not receive.

The postconviction court denied appellant’s petition without a hearing. The


                                              3
postconviction court concluded that appellant’s claim was procedurally barred by the rule

in State v. Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976), because he did not

raise the issue in his motion to correct his sentence. Alternatively, the district court

concluded that he was not entitled to withdraw his guilty plea because it was accurate,

voluntary, and intelligent. This appeal follows.

                                      DECISION

       Appellant argues that the district court abused its discretion in concluding, without

a hearing, that his petition for postconviction relief was Knaffla-barred and that he is not

entitled to withdraw his guilty plea because it was involuntary. We disagree.

       We review the denial of a postconviction petition, including a request for an

evidentiary hearing, for an abuse of discretion. Riley v. State, 819 N.W.2d 162, 167

(Minn. 2012). A postconviction court abuses its discretion when it bases its decision on

an erroneous application of the law or when its decision goes against logic and facts in

the record. Id. A court may deny a postconviction petition without a hearing if the

petition and record conclusively show that the petitioner is not entitled to relief. See

Minn. Stat. § 590.04, subd. 1 (2014). But a court must allow a defendant to withdraw his

guilty plea after sentencing if it is necessary to correct a manifest injustice. Minn. R.

Crim. P. 15.05, subd. 1. A manifest injustice occurs if the plea is not accurate, voluntary,

and intelligent. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010). Appellant only

argues that his guilty plea was not voluntary.

       To determine whether a plea is voluntary, we examine the parties’ reasonable

understanding of the plea agreement’s terms. Id. at 96. A plea is voluntary when a


                                              4
defendant pleads guilty without improper pressure or coercion. Id. The state cannot

induce a defendant to plead guilty by offering an unfulfilled or unfulfillable promise.

State v. Brown, 606 N.W.2d 670, 674 (Minn. 2000). We consider all relevant

circumstances when determining whether a plea is voluntary. Raleigh, 778 N.W.2d at 96.

       As part of his plea agreement, appellant was to receive credit for 1,597 days that

he served in custody out of state. The parties agreed at sentencing that “the focus of the

plea negotiation is the sentence of 336 months” and that it was immaterial how the

district court ultimately arrived at that number as long as the total sentence was 336

months. And, as further agreed to by the parties, this would result in appellant having

159 months of actual time served. After the district court corrected the sentence by

granting both parties’ motions, in the interests of justice, it reduced appellant’s sentence

for count one by 21 months so that he would actually serve the same 159 months under

the corrected sentence.

       The postconviction court addressed the validity of appellant’s plea in addition to

determining that his claim was procedurally barred. The postconviction court concluded

that appellant was not entitled to withdraw his guilty plea “[b]ecause the primary focus of

[appellant’s] initial plea was the total amount [appellant] would serve and [] [appellant] is

actually serving the same amount of time under the amended sentence as the original

sentence.” The court therefore determined that appellant “received what was promised in

the plea deal.”

       Even if we were to assume that appellant’s claim is not Knaffla-barred, it fails on

the merits. No evidence in the record contradicts the district court’s conclusion that the


                                              5
length of appellant’s sentence, and the amount of time to be served, was the primary

focus of the plea agreement, not the legal basis by which the district court arrived at that

sentence. By reducing his sentence for both counts, the district court kept this promise

because appellant will actually serve the same amount of time in prison under his

amended sentence as he would have served under the original plea agreement.

Appellant’s plea was therefore voluntary because the promise of getting his time in

prison reduced was fulfilled and he received “exactly what he bargained for.” See Carey

v. State, 765 N.W.2d 396, 401 (Minn. App. 2009) (concluding that, when defendant

agreed to a sentence contrary to sentencing guidelines, he could not prove that his guilty

plea was involuntary because he received “exactly what he bargained for”), review

denied (Minn. Aug. 11, 2009). The postconviction court did not abuse its discretion by

denying appellant’s postconviction petition because the petition and record conclusively

show that he is entitled to no relief.

       Affirmed.




                                              6